Citation Nr: 0528849	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had service in the U.S. Army from June 1966 to 
June 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

The veteran testified before the undersigned at a Travel 
Board hearing in March 2004. A transcript of that hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1. The occurrence of a sexual assault during service is 
corroborated by credible evidence.

2. The veteran has PTSD due in part to the sexual assault in 
service.


CONCLUSION OF LAW

PTSD was incurred in active military service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran contends that she was sexually assaulted during 
her military service.  She maintains that she entered service 
to be trained as a nurse.  Soon after she entered service, 
another female nurse trainee began making sexual advances, 
which confused the veteran.  

After a short time, the veteran was transferred out of the 
nurses training into a clerical position.  According to a 
September 1966 service report, the veteran was transferred 
out of the nursing school because of an inability to tolerate 
close patient contact. 

After transferring, the service medical records document that 
the veteran attempted suicide in December 1966 by overdosing 
on sleeping pills.  She was found unconscious.
 
According to a December 1966 Psychiatric Evaluation Report, 
the service psychiatrist diagnosed the veteran with an 
emotionally unstable personality.  The report contains no 
mention of any alleged sexual assaults during her 
approximately six months of service.  The psychiatrist 
recommended that the veteran be discharged due to 
unsuitability.

In January 1967, after an investigation, the veteran was 
retained in the military and reassigned to a clerical 
position.  The investigator reported that the veteran was 
found in the Main Post Chapel by a Chaplain.  The veteran 
reportedly overdosed with sleeping pills and attempted to cut 
her wrists.  She told the investigator that she had recently 
attempted suicide several times before.  She reportedly said 
at the time that she did not like the military.  Later, she 
reportedly said that she was upset because her boyfriend had 
left her.

The subsequent records show that she excelled and was 
routinely promoted in her new assignment in a relatively 
short period of time.  In April 1968, she requested a 
reassignment, which was denied.

The post-service medical evidence documents treatment of the 
veteran for psychiatric problems since the 1990s. She 
reportedly experienced difficulty at her place of employment 
during this time.  

According to an August 2002 VA psychiatric examination 
report, the examiner diagnosed the veteran with PTSD, with 
unverified stressors that are not documented in her claims 
file.  With respect to stressors, the examiner opined that 
the veteran had experience with sexual assault(s) during her 
period of service, although there was no documentation of it 
in the records.  The examiner wrote that the veteran had had 
a suicide attempt while in the service and that was 
supporting evidence for depression, which was a frequent 
component of PTSD.

In an April 2003 report, a social worker from the Vet Center, 
who was familiar with her case, indicated that the veteran 
met the criteria for PTSD.  The social worker noted by 
history that the veteran was sexually abused while in the 
military, specifically a female who was in the veteran's 
barracks.  This situation was difficult for the veteran to 
accept, and she did not know who to talk to about it.  

The veteran's private psychiatric records reveal that she has 
been diagnosed with PTSD due to reported sexual assaults 
during service.  "S.Z., M.D.", who has been treating the 
veteran for PTSD, provided a letter in February 2004.  Dr. 
S.Z. reported on the effects that the PTSD due to sexual 
assault had had on the veteran.

The veteran testified before the undersigned in March 2004 at 
the RO regarding her claim.  She explained the problems that 
she was having with the female trainee.  The veteran reported 
that she grew up in a religious family, and she did not know 
how to handle the situation.  She feared that if she told her 
military supervisors, she would have been discharged.  On the 
other hand, if she told her parents, she would be ashamed.  
She testified that she sought refuge at the Chapel because 
she could be alone.  She recalled an incident, however, when 
the female trainee assaulted her there as well.  

II. Legal Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty. 38 U.S.C.A. § 1110.

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f)

If the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor. See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996). In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor. See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

If a PTSD claim is based on in- service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

The veteran contends that she has PTSD as result of service 
stressors. Specifically, she maintains that she was harassed 
by a female during her initial training. The medical evidence 
shows that the veteran has been diagnosed with PTSD and that 
the alleged sexual assault is among the stressors supporting 
the diagnosis. The Board has found the veteran's statements 
concerning the sexual assault to be credible. In addition, 
her service medical and personnel records document that she 
had trouble adapting during her short time in nursing school 
and that she attempted suicide after six months in the 
service.  The records show that she was found in the Chapel 
after overdosing on sleeping pills.  This is consistent with 
her testimony that she grew up in a religious family and was 
seeking comfort at the Chapel because she did not know how to 
handle the situation that she was facing.  After her 
reassignment, however, she excelled in her new assignment in 
a clerical position.  

When considering the criteria set out in 38 C.F.R. § 
3.304(f)(3), the Board finds that the foregoing VA and non-VA 
medical opinions and service records corroborate the 
veteran's testimony.  Furthermore, there is no competent 
medical evidence that rebuts the findings of the VA and non-
VA examiners.  Accordingly, the Board concludes that service 
connection is in order for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


